Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 2/14/2020, which is a national stage application of PCT/US2018/000311 filed 8/16/2018, which claims domestic priority to 62/546,693 filed 8/17/2017.

As filed, claims 1-15 are pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2020 has been considered by the Examiner except Cite No. 3 under the section of “FOREIGN PATENT DOCUMENTS”, where it was lined through.  
In order to consider the Foreign Patent documents, at least an English abstract of the cited reference is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 12, the claim recites the phrase, “wherein the compound is selected from exemplified examples”, and it is unclear to the Examiner what “exemplified examples” pertains to.  With such ambiguity, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 8 and 9 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

subject matter in claim 7 is drawn to a limited embodiment of instant formula (I).  The subject matter in claims 8 and 9 is drawn to a further limited embodiment of instant formula (I).  
The scope of claims 8 and 9 is broader than scope of claim 7 because claims 8 and 9 includes species that are outside of the limited embodiment of instant formula (I) in claim 7 (see representative examples below).  Because the scope of claims 8 and 9 is broader than claim 7, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claims 8 and 9 is commensurate with the scope of claim 7.

    PNG
    media_image1.png
    80
    153
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    81
    302
    media_image2.png
    Greyscale

(claim 8)


    PNG
    media_image3.png
    90
    251
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    202
    526
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    84
    599
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    98
    498
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    95
    318
    media_image7.png
    Greyscale

(claim 9)


Allowable Subject Matter
Claims 1-7, 10, 11, and 13-15 are allowed.

Conclusion
Claims 8, 9, and 12 are rejected.
Claims 1-7, 10, 11, and 13-15 are allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626